ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
MicroTechnologies, LLC                          )    ASBCA No. 63177
                                                )
Under Contract No. FA8732-14-D-0021             )
                   D.O. FA4800-20-F-0327        )

APPEARANCE FOR THE APPELLANT:                        Lewis P. Rhodes, Esq.
                                                      McMahon, Welch and Learned, PLLC
                                                      Reston, VA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Deputy Chief Trial Attorney
                                                     Lt Col Matthew Ramage-White, USAF
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 26, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63177, Appeal of
MicroTechnologies, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
    Board of Contract Appeals




2